Title: To Thomas Jefferson from Albert Gallatin, 3 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 3. 1808
                  
                  No heed has ever been made to Indians of lands reserved to them in this manner, for two reasons—1st that holding from them we cannot convey to them what they have not ceded—2dly that this reservation is on the same footing with other lands not ceded, being reserved not for individuals who might sell but for a whole tribe. By our general law the Indians cannot therefore sell this tract to any but the United States. I have no doubt that this is a white men speculation, the patent now applied for being intended to enable the Indians to sell to them. But at all events a law would be necessary to authorise a patent in this case.
                  If we knew the Nantucket consumption, we might act on the petition. They have been concerned in the exportation; & very probably there is now a scarcity. Vessels may take their cargoes under the usual restrictions as to all other ports. Yet it may be best on the plan which you have adopted to write to Mr Lincoln. I would prefer writing to the collector.
                  The words “extinguishing 7,670,000 dollars at principal during the current year” in the financial paragraph are not correct. That sum is the amount redeemed within 15 months viz from 1 Octer. 1807 to 31 Decer. 1808. I would therefore omit those words stating only that the payment of 1 Jany. next includes the completion of the reimbursment of the 8 per cent stock. With that omission, “Seven & an half preceding years” should be substituted in the next line to “six & an half.” The total amount of redemption vizt. 33,580,000 drs. is for 7 years & 9 months vizt. from 1 April 1807 to 1 Jany. 1809 & will include almost the whole of your administration, as nothing will be paid from 1 Jany. 1809 to 3d March ensuing, & the only sum omitted is what may have been paid between 3d March 1801 & 1st of April of same year, which I have never ascertained, but does not exceed one hundred thousand dollars.
                  I cannot say precisely what the revenue liberated amounts to, but think it is a little less than two millions—about might be substituted to upwards. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               